 1                                                     THE HONORABLE RICARDO S. MARTINEZ
 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10

11   SANDRA L. FERGUSON,
                                                        NO. 2:17-CV-01685-RSM
12                     Counter-Defendant/Plaintiff,
                                        ORDER GRANTING MOTION TO
13          vs.                         WITHDRAW AS COUNSEL FOR
                                        DEFENDANT/ COUNTER-PLAINTIFF
14   BRIAN J. WAID AND THE WAID MARITAL BRIAN J. WAID AND THE WAID
     COMMUNITY,                         MARITAL COMMUNITY
15
                       Counter-Plaintiff/Defendants.
16

17                                              ORDER
18          THIS MATTER COMES BEFORE THE Court upon the Motion to Withdraw as
19   Counsel for Defendant/Counter-Plaintiff Brian J. Waid and the Waid Marital Community.
20          The Court hereby finds and ORDERS that:
21          1. Jeffrey E. Bilanko and Susan K. Kaplan of Carroll, Biddle, & Bilanko PLLC may
22                withdraw as counsel for Counter-Plaintiff/Defendant Brian J. Waid and the Waid
23                Marital Community; and
24          2. Defendant/Counter-Plaintiff Brian J. Waid may proceed pro se.
25

26
     ORDER GRANTING MOTION TO WITHDRAW AS                           CARROLL, BIDDLE, &
     COUNSEL FOR DEFENDANT/ COUNTER-PLAINTIFF
     BRIAN J. WAID AND THE WAID MARITAL                             BILANKO, PLLC
     COMMUNITY - 1                                                  801 2nd Avenue, Suite 800
     NO. 2:17-CV-01685-RSM                                          Seattle, WA 98104
                                                                    Telephone: (206) 489-5549
 1          Dated this 30 day of April 2019.
 2

 3                                                  A
                                                    RICARDO S. MARTINEZ
 4                                                  CHIEF UNITED STATES DISTRICT JUDGE

 5

 6

 7
     Presented by:
 8

 9   CARROLL, BIDDLE, & BILANKO, PLLC
10
     By:   /s/ Jeffrey E. Bilanko
11         Jeffrey E. Bilanko, WSBA 38829
12
           /s/ Susan K. Kapan
13         Susan K. Kaplan, WSBA 40985

14         Carroll, Biddle, & Bilanko, PLLC
           801 2nd Avenue, Suite 800
15
           Seattle, WA 98104
16         Phone: (206) 489-5548
           Email: jbilanko@cbblegal.com
17         Email: skaplan@cbblegal.com
           Withdrawing Attorneys for
18         Defendant/Counter-Plaintiff Brian J. Waid and
           the Waid Marital Community
19
20   By:   /s/ Brian J. Waid (approved via email)
           Brian J. Waid, WSBA 26038
21         Waid Law Office, PLLC
           5400 California Avenue SW, Suite D
22         Seattle, WA 98136
           Phone: (206) 462-4435
23
           Email: bjwaid@waidlawoffice.com
24         Defendant/Counter-Plaintiff

25

26
     ORDER GRANTING MOTION TO WITHDRAW AS                          CARROLL, BIDDLE, &
     COUNSEL FOR DEFENDANT/ COUNTER-PLAINTIFF
     BRIAN J. WAID AND THE WAID MARITAL                            BILANKO, PLLC
     COMMUNITY - 2                                                 801 2nd Avenue, Suite 800
     NO. 2:17-CV-01685-RSM                                         Seattle, WA 98104
                                                                   Telephone: (206) 489-5549
